DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Noren et al., US 2016/0215673.

Regarding Claim 1
Noren discloses a mixer (20) for a vehicle exhaust system comprising: a mixer housing (32) defining an interior cavity to receive engine exhaust gases (A); a doser opening (44) formed within a wall of the mixer housing (32) (Noren, [0062], Figure 2); a cone (50) having a cone inlet opening (between (48) and (50)) aligned with the doser opening (44) and a cone outlet opening (62) into an interior cavity (Noren, Figure 2); and a diverter (36) having at least one first opening (defined by (72)) that is open to 

Regarding Claim 2
Noren discloses the system as rejected in Claim 1 above. Noren further discloses that the cone (50) comprises a body having a base end defining the cone inlet opening and an outlet end (62) defining the cone outlet opening (62), and wherein at least a portion of the body increases in diameter in a direction extending from the base end toward the outlet end (62) (Noren, Figure 2). 

Regarding Claim 3
Noren discloses the system as rejected in Claim 1 above. Noren further discloses that the diverter (36) comprises a duct body (66, 68, 70) having a base portion (70) that includes the second opening (64) and a wall portion (66, 68) that extends outwardly from the base portion (70) about at least a portion of a periphery of the base portion (70), and wherein the at least one first opening (defined by (72)) is formed at least partially within the wall portion (66, 68), and wherein at least a portion of the second opening (64) has a curved profile (Noren, Figure 4). 

Regarding Claim 4
Noren discloses the system as rejected in Claims 1 and 3 above. Noren further discloses that the diverter (3) is held fixed to the mixer housing by an attachment interface between the mixer housing (32) and at least one of the wall portion (66, 68) and the base portion (70) (Noren, [0064], Figure 4). 

    PNG
    media_image1.png
    374
    392
    media_image1.png
    Greyscale

Figure 1: Figure 4 of Noren

Allowable Subject Matter
4.	Claims 9-16 and 18-23 are allowed.
Claims 5-8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is an examiner’s statement of reasons for allowance: 
In the mixer as claimed in Claim 5, the inclusion of:
“at least one diverter wall having a first edge directly connected to the wall portion or the mixer housing and a second edge extending toward an outer surface of the cone to divide the diverter into at least two flow passages” was not found.

In the mixer as claimed in Claim 8, the inclusion of:
“the diverter includes at least one scoop portion having a scoop inlet at the at least one first opening and a contoured wall portion that directs exhaust gas form the scoop inlet to the cone inlet opening” was not found.

In the mixer as claimed in Claim 9, the inclusion of:
“the at least one first opening comprises at least a scoop inlet opening at the scoop inlet and a window inlet opening that is separated from the scoop inlet opening such that the scoop inlet opening directs exhaust gas to one side of the cone inlet opening and the window inlet opening directs exhaust gas to an opposite side of the cone inlet opening” was not found.

In the mixer as claimed in Claim 12, the inclusion of:
“the at least one scoop portion comprises at least a first scoop portion and a second scoop portion, and wherein the first scoop portion has a first scoop inlet at the at least one first opening and a first contoured wall portion that directs exhaust gas from the first scoop inlet to the cone inlet opening, and wherein the second scoop portion has a second scoop inlet at the at least one first opening and a second contoured wall potion that directs exhaust gas from the second scoop inlet to the cone inlet opening” was not found.

In the mixer as claimed in Claim 17, the inclusion of:
“a plurality of diverter walls wherein each diverter wall has a first edge directly connected to an inner surface of the diverter or the mixer housing and a second edge extending 

In the mixer as claimed in Claim 18, the inclusion of:
“at least one diverter wall having a first edge adjacent to an outer surface of the cone and extending away from the first edge to a second edge that cooperates with the diverter to divide the diverter into a plurality of discrete flow passages, wherein exhaust gas flow enters the inlet opening and flows through the flow passages to the cone inlet opening to be mixed with the fluid injected by the doser” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.	Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections of claims 16 and 19-22 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(2) rejection of claim(s) 1-2 and the 35 U.S.C. 103 rejection of claim(s) 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections of claims 17, 5-6, 8, and 18-19 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746